Citation Nr: 1117809	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for stomach disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to April 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2010, the Board remanded the claim for additional development.  

A hearing was held on March 18, 2010, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

1.  In an unappealed rating decision dated in July 1998, the RO denied a previous claim for service connection for a stomach disorder. 

2.  The evidence received since the July 1998 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disorder.


CONCLUSIONS OF LAW

1.   The July 1998 rating decision, which denied service connection for a stomach disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the July 1998 rating decision is new and material, and the claim for service connection for a stomach disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has reopened the Veteran's claim for service connection for a stomach disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service connection for a stomach disorder was previously considered and denied by the RO in a decision dated in July 1998.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement with respect to that issue.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2007, the Veteran filed an application to reopen the claim for service connection for a stomach disorder.  The November 2007 rating decision currently on appeal denied reopening the claim; however, a June 2008 statement of the case (SOC) did subsequently reopen the claim for service connection a stomach disorder and adjudicated the claim on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b). Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim. Thus, the Board has characterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for a stomach disorder.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the January 1998 rating decision denied the Veteran's claim for service connection for a stomach disorder.  In that decision, the RO noted that his service treatment records did not document any treatment or diagnosis of a stomach disorder.  There were no post-service medical records associated with the claims file at that time.  

The evidence associated with the claims file subsequent to the July 1998 rating decision includes VA medical records, private medical records, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 1998 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a stomach disorder.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that there are post-service medical records documenting the Veteran's treatment  for stomach symptoms with notations and diagnoses that include upper abdominal pain, peptic diathesis, gastritis, duodenitis, a hyper-contracting esophagus, a hypertensive lower esophageal sphincter, peptic ulcer disease (PUD), and gastroesophageal reflux disease (GERD).  The reports also note that he was positive for Helicobacter pylori.  As previously discussed, there were no post-service medical records associated with the claims file at the time of the prior decision, and as such, he had not been shown to have a current diagnosis.  

In addition, a June 2009 letter from B.R.E., M.D. (initials used to protect the Veteran's privacy) states, in part, "[The Veteran] has chronic abdominal pain of unknown etiology which he developed while in the service."  Finally, VA progress notes, dated in November and December of 2007, contain notations that the Veteran's GERD and PUD are "likely as not related to GI (gastrointestinal) distress he had in service exacerbated by work stress."  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that this evidence provides a connection or possible connection between a current stomach disorder and the Veteran's military service.  

Based on the foregoing, the additional evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a stomach disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a stomach disorder is reopened, and to this extent only, the appeal is granted.
  

REMAND

In the June 2010 remand, the Board noted that the Veteran had testified that he received treatment for a stomach disorder in 1964 at the Whittier Hospital Medical Center (WHMC).  The Board found that an attempt should be made to obtain the Veteran's clinical records directly from WHMC.  

Following the remand, a VA Form 21-0820 dated in June 2010 shows that the Veteran was contacted and that he stated that he had been admitted to WHMC sometime between 1964 and 1966 and that he had been seen there only one time.  A letter was later sent by the AMC to the Veteran in November 2010 notifying him that his release of records form for WHMC had expired.  The letter requested that he complete and submit another release to the AMC.  The Veteran did later submit a completed release form to the RO that same month.  However, it does not appear that the form was forwarded to the AMC or associated with the claims file until April 2011.  As such, an attempt was not made to obtain the records as directed in the June 2010 remand.  Therefore, the RO/AMC should make an attempt to obtain and associate with the claims file the Veteran's treatment records from the Whittier Hospital Medical Center in Whittier, California, dated between 1964 and 1966.

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a stomach disorder.  The Veteran has stated that he had gastrointestinal problems in service.  The Board notes that Veteran is competent to describe his symptoms. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed above, the Veteran's post-service medical records show that he has current diagnoses, and there are two records indicating that there may be possible connection between his current disorder and his military service.

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Nevertheless, the evidence of record does not include a medical opinion based on a complete review of the medical evidence addressing whether the Veteran's currently has a stomach disorder that is related to his military service. 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board concludes that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any stomach disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's treatment records from the Whittier Hospital Medical Center in Whittier, California, dated between 1964 and 1966.  If any prior authorization has expired, the Veteran should be asked to complete the necessary form.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any stomach disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records as well as his assertions.

The examiner should identify all current stomach disorders.  For each current disorder identified, the examiner should comment as to whether it is causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


